DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 85, 89, 103-105, 112-114 and 118-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 89 and 112-114 recites the limitation "said two or three separate topical compositions” in line 3.  There is insufficient antecedent basis for this limitation in the claims. The claims from which these claims depend only recite one composition, so it is unclear what the second and third compositions are.
Claims 85, 103-105 and 118-120 are indefinite because it is unclear if the topical composition recited in these claims is in addition to the composition of the independent claims from which these depend or are intended to further define the composition administered.  If the latter is the case, the rejection could be obviated by stating in these dependent claims that administration is topical and is of said composition.  For example, claim 85 could be rephrased such as: The method of claim 74, wherein the method comprises topical administration to a subject in need thereof of a therapeutically effective amount of said composition, wherein said composition is a topical composition comprising from about 3% w/w to about 5% w/w or from about 5% w/w to about 10% w/w erlotinib hydrochloride and from about 10% to about 98% w/w at least one penetration enhancer.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 74 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009091889 A1 in view of Ranson et al. (Canc. Chemother. Pharmacol. 66:53-58, 2010), Nishimura et al. (BMC Canc. 15:957, 11 pages, 2015), Goepel et al. (J. Eur. Acad. Dermatol. Venereol. 32(8):e311-e313, 11 Feb. 2018), Leprieur et al. (Eur. J. Dermatol. 20(2):243-244, Mar-Apr 2010) and Overbeck et al. (Dermatol. 25(2):179-182, 2012, cited in the IDS filed 3/26/20).
WO 2009091889 relates to treatment of genetic skin disorders.  It is stated (p. 3, lines 25-26) “Examples of polygenic genodermatoses include a spectrum of psoriasis” and other disorders.  The treatment of any of these disorders is according to the methods disclosed, and using EGFR inhibitors and compositions thereof as provided. Also (p. 8, lines 27-29), “Overexpression of EGFR is also believed to be associated with other pathological conditions of the skin including psoriasis,…” Further, it is reported (p. 7, lines 24-25) that “The enhanced activity of RTKs is also implicated in many nonmalignant diseases, such as psoriasis,…”  “Tyrosine kinase inhibitors blocked EGF-dependent cell proliferation in psoriatic, HPV 16 immortalized and normal keratinocytes.” (p. 8, lines 11-13).  It is specifically directed (p. 24, lines 16-20) that “Also provided herein are compositions containing an EGFR inhibitor… for treating a genetic skin disorder. The compositions, combinations and articles of manufacture can be administered using a variety of routes such as intravenous or other systemic route….”  The EGFR inhibitor may be a quinazolone which is erlotinib and is contained in an article of manufacture and can include a delivery system, including a syringe or an intravenous drip (p. 25, lines 7-16, see also p. 29, lines1-7). It is discussed that treatment of genetic skin disorders are treated with therapeutically effective concentrations of EGFR inhibitor(s), wherein the concentration of the EGFR inhibitor depends on many factors, but is typically about 5 to 10 fold lower than the amount for treatment of cancer, with the ability to determine dosage and period of administration empirically (p. 25, line 23, through p. 26, line 8). It is further taught that a therapeutically effective dose is formulated to contain a concentration by weight of at least 0.1% and up to about 50%, but may be present in a concentration of about 5% (p. 26, line 30, through p. 27, line 13). It was shown that oral erlotinib (TARCEVE®, 150 mg/day oral) given to a patient significantly reduced Darier’s lesions (EXAMPLE 2). WO 2009091889 does not teach treatment by injection of erlotinib.
Ranson et al. teaches comparison of intravenous (i.v.) and oral erlotinib concentrations in patients with solid tumors.  It was found that an i.v. single erlotinib dose of 100mg (30 min. infusion) was well tolerated and induced only minor adverse events.  Bioavailability of erlotinib i.v. was shown to be comparable to oral administration (Abstract, Results and Conclusion). Two of 16 i.v., patients had pruritus and 2/15 oral erlotinib patients had either dermatitis acneform or dry skin and pruritus (paragraph bridging pp. 55-56). The comparison of administration routes was performed to address those circumstances when erlotinib cannot be given orally (e.g., a patient unable to take medicine orally or with gastrointestinal abnormalities, p. 54, col. 1, first paragraph).
Nishimura et al. teach treatment of cancer in a xenograft mouse model by bolus injection of erlotinib (ERL), which was more effective in reducing tumor volume than trastuzumab (TRA) (p. 8/11 and Fig. 6). 
Goepel et al. report on a patient with cancer and psoriasis who was treated with 150 mg/day systemic erlotinib. At two weeks after start of treatment, the psoriasis was improved.  After 7 weeks of treatment, the patient had almost complete remission of the psoriasis. (p. e311, col. 2, last paragraph)  Because of tumor progression, the erlotinib was stopped after 8 weeks with psoriasis relapse 2 weeks later (p. e311-e312).  It is discussed (p. e312, col. 1, fourth paragraph, through col. 2, first paragraph):
A sustained overexpression of EGFR is a characteristic feature in chronic inflammatory disorders including psoriasis….  
Concerning the pathogenesis of psoriasis, the roles of EGF and EGFR are still unknown, but the antiproliferative effect of EGFR inhibition is well established by the topical psoriasis treatment in the mode of action of anthralin.7–9
There are some case reports that present an effect of EGFR inhibitors in psoriasis.
In their review, Overbeck and Griesinger report various cases of patients with psoriasis being treated with tyrosine kinase inhibitors.2 With regard to psoriasis improvement, erlotinib showed most convincing results compared to other EGFR inhibitors, achieving complete or almost complete remission.2,10–12
In the previously reported cases, side-effects such as rash were observed. The present case showed no side-effects, but no effect on the tumour either. This corresponds to the finding that rashes occur more frequently in patients with tumour response.3,9
The treatment with EGFR inhibitors often present dose-dependent side-effects concerning the skin, such as papular pustular rash which commonly affects the face or upper chest and back.3 Due to these side-effects, it might be unreasonable to consider EGFR inhibitors as a new target therapy for psoriasis, but there are impressive responses on psoriasis symptoms reported even after dose reduction of erlotinib and hardly any side-effects.2 

Leprieur et al. (Eur. J. Dermatol. 20(2):243-244, Mar-Apr 2010) details the case history of a cancer patient with a 35-year history of psoriasis who started on erlotinib after cancer relapse following cisplatyl+docetaxel chemotherapy (p. 243, col. 2 first paragraph and first sentence of second paragraph). No topical or oral treatment, mostly corticosteroids, had previously been effective for treatment of psoriasis; however, after three months of erlotinib the psoriasis began to disappear and was in complete remission two months later (p. 243, col. 2, second paragraph).  It is concluded (p. 243, col. 2, end of third paragraph), “Some in vitro and in vivo studies have suggested a role for EGFR tyrosine-kinase inhibitors for the treatment of chronic psoriasis [5, 6]. These findings suggest that tyrosine-kinase inhibitors of EGFR may be a new therapeutic option for the treatment of chronic psoriasis.”
Overbeck et al. showed a therapeutic effect on psoriasis of two patients treated with erlotinib for treatment of cancer. The first patient had psoriasis for decades with no medication giving complete resolution (p. 179, col. 3, second paragraph).  However, within 3 weeks of erlotinib treatment (150 mg/day oral), there was complete remission of psoriasis, with no further recurrence for the duration of treatment (p. 180, col. 1, first full paragraph). The second patient, who had psoriasis for 11 years prior to erlotinib treatment, had complete resolution of psoriasis after about 2 weeks on 150 mg/day. When erlotinib treatment was stopped for 7 months, there was relapse of psoriasis, but complete and lasting remission about 2 weeks after erlotinib treatment (100 mg/day) was begun again (p. 180, col. 2, second full paragraph).  Table 1 lists prior art literature reporting complete remission of psoriasis in patients treated with EGFR inhibitors either with erlotinib (3) or cetuximab (1) and lapatinib ((1), which also inhibits HER2). 
The role of EGFR in normal skin development and function is discussed, as is its increased expression in psoriatic skin. “Inappropriate survival of keratinocytes due to EGFR-mediated hyperstimulation is thought to contribute to the pathogenesis of psoriasis [5,6].” (p. 180, last paragraph of col. 1) It is concluded (p. 181, col. 3, first paragraph), “Because of the localized nature of psoriatic skin manifestations, local application of EGFR inhibitors might be beneficial to optimize local improvement and minimize undesirable systemic effects.”
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant invention to have treated psoriasis by injection of erlotinib as suggested by WO 2009091889 for the treatment of skin diseases, including psoriasis, and as supported by Ranson et al. and Nishimura et al. showing that injection of erlotinib is as physiologically effective as oral erlotinib or trastuzumab (an anti-EGFR antibody). Further, Goepel et al., Leprieur et al. and Overbeck et al. provide multiple examples of the effectiveness of oral erolitinib in the treatment and complete remission of psoriasis, providing a reasonable expectation of success for injection of erlotinib in view of Ranson et al. and Nishimura et al. As Overbeck et al. suggested local application of erlotinib, it would have reasonably been expected that local injection would have resulted in reduced cutaneous side-effects compared with systemic administration, as would reduced erlotinib dosage for treatment of psoriasis as compared to cancer as suggested by WO 2009091889 (5-10 fold lower) and Goepel et al. It would have been obvious wherein the amount of erlotinib administered was 3% to 10% w/w, including for injection, as discussed by WO 2009091889, which also stated that the dosage may be empirically determined.


Claim(s) 74-79, 87 and 106-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009091889 A1 in view of Ranson et al. (Canc. Chemother. Pharmacol. 66:53-58, 2010), Nishimura et al. (BMC Canc. 15:957, 11 pages, 2015), Goepel et al. (J. Eur. Acad. Dermatol. Venereol. 32(8):e311-e313, 11 Feb. 2018), Leprieur et al. (Eur. J. Dermatol. 20(2):243-244, Mar-Apr 2010) and Overbeck et al. (Dermatol. 25(2):179-182, 2012, cited in the IDS filed 3/26/20) as applied to claims 74 and 87 above, and further in view of US 20190175491 A1 (cited in the PTO-892 mailed 7/22/21), Office of Drug Evaulation, FDA,Pharmacology Review:APPLICATION No: 205437Orig1s000, Kaidby et al. (Arch Dermatol.111(8):1001–1003, Abstract only, 1975,cited in the PTO-892 mailed 7/22/21) and US 9,968,579 B2, as evidenced by DrugBank Online (Tretinoin, URL:https://go.drugbank.com/drugs/DB00755, 03 June 2022). 
WO 2009091889 relates to treatment of genetic skin disorders.  It is stated (p. 3, lines 25-26) “Examples of polygenic genodermatoses include a spectrum of psoriasis” and other disorders.  The treatment of any of these disorders is according to the methods disclosed, and using EGFR inhibitors and compositions thereof as provided. Also (p. 8, lines 27-29), “Overexpression of EGFR is also believed to be associated with other pathological conditions of the skin including psoriasis,…” Further, it is reported (p. 7, lines 24-25) that “The enhanced activity of RTKs is also implicated in many nonmalignant diseases, such as psoriasis,…”  “Tyrosine kinase inhibitors blocked EGF-dependent cell proliferation in psoriatic, HPV 16 immortalized and normal keratinocytes.” (p. 8, lines 11-13).  It is specifically directed (p. 24, lines 16-20) that “Also provided herein are compositions containing an EGFR inhibitor… for treating a genetic skin disorder. The compositions, combinations and articles of manufacture can be administered using a variety of routes such as intravenous or other systemic route….”  The EGFR inhibitor may be a quinazolone which is erlotinib and is contained in an article of manufacture and can include a delivery system, including a syringe or an intravenous drip (p. 25, lines 7-16, see also p. 29, lines1-7). It is discussed that treatment of genetic skin disorders are treated with therapeutically effective concentrations of EGFR inhibitor(s), wherein the concentration of the EGFR inhibitor depends on many factors, but is typically about 5 to 10 fold lower than the amount for treatment of cancer, with the ability to determine dosage and period of administration empirically (p. 25, line 23, through p. 26, line 8). It is further taught that a therapeutically effective dose is formulated to contain a concentration by weight of at least 0.1% and up to about 50%, but may be present in a concentration of about 5% (p. 26, line 30, through p. 27, line 13). It was shown that oral erlotinib (TARCEVE®, 150 mg/day oral) given to a patient significantly reduced Darier’s lesions (EXAMPLE 2). WO 2009091889 does not teach treatment by injection of erlotinib.
Ranson et al. teaches comparison of intravenous (i.v.) and oral erlotinib concentrations in patients with solid tumors.  It was found that an i.v. single erlotinib dose of 100mg (30 min. infusion) was well tolerated and induced only minor adverse events.  Bioavailability of erlotinib i.v. was shown to be comparable to oral administration (Abstract, Results and Conclusion). Two of 16 i.v., patients had pruritus and 2/15 oral erlotinib patients had either dermatitis acneform or dry skin and pruritus (paragraph bridging pp. 55-56). The comparison of administration routes was performed to address those circumstances when erlotinib cannot be given orally (e.g., a patient unable to take medicine orally or with gastrointestinal abnormalities, p. 54, col. 1, first paragraph).
Nishimura et al. teach treatment of cancer in a xenograft mouse model by bolus injection of erlotinib (ERL), which was more effective in reducing tumor volume than trastuzumab (TRA) (p. 8/11 and Fig. 6). 
Goepel et al. report on a patient with cancer and psoriasis who was treated with 150 mg/day systemic erlotinib. At two weeks after start of treatment, the psoriasis was improved.  After 7 weeks of treatment, the patient had almost complete remission of the psoriasis. (p. e311, col. 2, last paragraph)  Because of tumor progression, the erlotinib was stopped after 8 weeks with psoriasis relapse 2 weeks later (p. e311-e312).  It is discussed (p. e312, col. 1, fourth paragraph, through col. 2, first paragraph):
A sustained overexpression of EGFR is a characteristic feature in chronic inflammatory disorders including psoriasis….  
Concerning the pathogenesis of psoriasis, the roles of EGF and EGFR are still unknown, but the antiproliferative effect of EGFR inhibition is well established by the topical psoriasis treatment in the mode of action of anthralin.7–9
There are some case reports that present an effect of EGFR inhibitors in psoriasis.
In their review, Overbeck and Griesinger report various cases of patients with psoriasis being treated with tyrosine kinase inhibitors.2 With regard to psoriasis improvement, erlotinib showed most convincing results compared to other EGFR inhibitors, achieving complete or almost complete remission.2,10–12
In the previously reported cases, side-effects such as rash were observed. The present case showed no side-effects, but no effect on the tumour either. This corresponds to the finding that rashes occur more frequently in patients with tumour response.3,9
The treatment with EGFR inhibitors often present dose-dependent side-effects concerning the skin, such as papular pustular rash which commonly affects the face or upper chest and back.3 Due to these side-effects, it might be unreasonable to consider EGFR inhibitors as a new target therapy for psoriasis, but there are impressive responses on psoriasis symptoms reported even after dose reduction of erlotinib and hardly any side-effects.2 

Leprieur et al. (Eur. J. Dermatol. 20(2):243-244, Mar-Apr 2010) details the case history of a cancer patient with a 35-year history of psoriasis who started on erlotinib after cancer relapse following cisplatyl+docetaxel chemotherapy (p. 243, col. 2 first paragraph and first sentence of second paragraph). No topical or oral treatment, mostly corticosteroids, had previously been effective for treatment of psoriasis; however, after three months of erlotinib the psoriasis began to disappear and was in complete remission two months later (p. 243, col. 2, second paragraph).  It is concluded (p. 243, col. 2, end of third paragraph), “Some in vitro and in vivo studies have suggested a role for EGFR tyrosine-kinase inhibitors for the treatment of chronic psoriasis [5, 6]. These findings suggest that tyrosine-kinase inhibitors of EGFR may be a new therapeutic option for the treatment of chronic psoriasis.”
Overbeck et al. showed a therapeutic effect on psoriasis of two patients treated with erlotinib for treatment of cancer. The first patient had psoriasis for decades with no medication giving complete resolution (p. 179, col. 3, second paragraph).  However, within 3 weeks of erlotinib treatment (150 mg/day oral), there was complete remission of psoriasis, with no further recurrence for the duration of treatment (p. 180, col. 1, first full paragraph). The second patient, who had psoriasis for 11 years prior to erlotinib treatment, had complete resolution of psoriasis after about 2 weeks on 150 mg/day. When erlotinib treatment was stopped for 7 months, there was relapse of psoriasis, but complete and lasting remission about 2 weeks after erlotinib treatment (100 mg/day) was begun again (p. 180, col. 2, second full paragraph).  Table 1 lists prior art literature reporting complete remission of psoriasis in patients treated with EGFR inhibitors either with erlotinib (3) or cetuximab (1) and lapatinib ((1), which also inhibits HER2). 
The role of EGFR in normal skin development and function is discussed, as is its increased expression in psoriatic skin. “Inappropriate survival of keratinocytes due to EGFR-mediated hyperstimulation is thought to contribute to the pathogenesis of psoriasis [5,6].” (p. 180, last paragraph of col. 1)  It is concluded (p. 181, col. 3, first paragraph), “Because of the localized nature of psoriatic skin manifestations, local application of EGFR inhibitors might be beneficial to optimize local improvement and minimize undesirable systemic effects.”
US 20190175491 teaches treatment of psoriasis using topical 0.1-5% w/w apremilast (([0026]) with the advantage including reduction in GI and systemic side effects ([0006] and [0009]). Apremilast (Otezla® is a selective PDE4 inhibitor with treatment indications for psoriatic arthritis and plaque psoriasis ([0003]). There are patents which disclose apremilast in oral and aerosol dosages ([0004]). The most common side effects of oral administration are gastrointestinal (GI) disorders, e.g., diarrhea and nausea, and there is a need to reduce GI-related side effects ([0005]-[0006]).
Office of Drug Evaulation, FDA,Pharmacology Review:APPLICATION No: 205437Orig1s000 teaches that the pharmacology and toxicology for apremliast, also known as Otezla® and CC-10004 (p. 4/390, “Overview” and “Background”), for treatment of adult patients with active psoriatic arthritis (“Indication”, p. 1) is suitable for oral or intravenous administration (e.g., p. 42 (49/390), “Key Study Findings” and section 5.1).
Kaidbey et al. teaches topical tretinoin (0.3%) for treatment of psoriasis.  Combined with a corticosteroid, the combination was more effective than either alone, especially in steroid-resistant psoriasis, including palmoplantar psoriasis (i.e., of the palm).
US 9,968,579 B2 teaches that ATRA can be used for treatment of acute promyelocytic leukemia, squamous cell carcinoma of the head and neck, and skin cancer, and administered in combination with anti-cancer and anti-inflammatory compounds (col. 10, lines 16-25, and col. 12, lines 30-31).  ATRA can be administered intravenously or by injection routes (col. 14, lines 40-44, and claim 2, for example). 
DrugBank Online, Trentinoin, states that a synonym for tretinoin is ARTA (all-trans-retinoic acid, “Background”).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant invention to have treated psoriasis by injection of erlotinib as suggested by WO 2009091889 for the treatment of skin diseases, including psoriasis, and as supported by Ranson et al. and Nishimura et al. showing that injection of erlotinib is as physiologically effective as oral erlotinib or trastuzumab (an anti-EGFR antibody). Further, Goepel et al., Leprieur et al. and Overbeck et al. provide multiple examples of the effectiveness of oral erolitinib in the treatment and complete remission of psoriasis, providing a reasonable expectation of success for injection of erlotinib in view of Ranson et al. and Nishimura et al. As Overbeck et al. suggested local application of erlotinib, it would have reasonably been expected that local injection would have resulted in reduced cutaneous side-effects compared with systemic administration, as would reduced erlotinib dosage for treatment of psoriasis as compared to cancer as suggested by WO 2009091889 (5-10 fold lower) and Goepel et al.  Further, to avoid side-effects, including GI side effects noted by Ranson et al. and US 20190175491, for example, it would have been desirable and obvious to inject the erlotinib and compositions thereof to avoid the oral route. It would have been obvious wherein the amount of erlotinib administered was 3% to 10% w/w as discussed by WO 2009091889, which also stated that the dosage may be empirically determined. The other references teach topical administration of non-erlotinib agents for treatment of psoriasis. It would have been desirable and obvious to combine the erlotinib with one or more other drugs, including apremilast, tretinoin and/or a corticosteroid for the recognized effectiveness for treatment of psoriasis or other related skin/keratinization disorders to enhance the therapeutic effect with a reasonable expectation of success. Effective dosage ranges are also discussed in WO 2009091889 and include for injection.  It would have been obvious to use any of these other effective agents with erlotinib in the same composition for treatment of psoriasis with a reasonable expectation of success. It would have been obvious wherein the other drugs useful for treatment of psoriasis, e.g., apremilast, corticosteroids and/or tretinoin, were administered with erlotinib to enhance psoriasis treatment were in a concentration of about 0.1% to 5% w/w consistent with the prior art (e.g., US 20190175491 and Kaidbey et al).  


Applicants Remarks of 5/18/22 which pertain to the above rejections are addressed here:
Applicant argues that there is no motivation to use the claimed concentration of erlotinib in view of the prior art relied upon (bottom of p. 2 through middle of p. 3, and p. 5-middle of p. 6 as it relates to US ‘419, and p. 8), and that oral administration has nothing to do with topical/injection administration (middle of p. 7).  The argument has been fully considered, but is not persuasive. The prior art specifically suggests the dosage ranges of the instant claims (WO 2009091889, Kaidbey et al. and US’419).  Further, it is noted in WO 2009091889 that dosage can be determined empirically and that for treatment of a skin disorder such as psoriasis, one would expect a 5-10 fold lower dose than for the treatment of cancer. As discussed in MPEP § 2144.05(1), “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Further, as discussed in MPEP § 2144.05(D(a), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Jn re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” It is maintained that the prior art of record makes obvious an erlotinib concentration of about 3%-10% w/w with or without a PDE4 inhibitor and/or tretinoin (as elected species) in a concentration of about 0.1% to 5% w/w for the treatment of psoriasis for the reasons of record as well. WO 2009091889 taught the encompassed dosage range as well as administration by injection. The oral erlotinib concentration does not appear to teach away from the w/w equivalent for injection.
Applicant argues (bottom of p. 6) that Zoraou et al., Selam and Mas-Vidal teach away from the instant invention by showing that gefitinib, lapatinib and cetuximab, respectively, induced or aggrevated psoriasis of a cancer patient.  The argument has been fully considered, but is not persuasive.  (Please see a more thorough review of the articles under “Prior Art” below.). In line with Applicant’s arguments on pp. 3-5 of the Remarks, these cancer drugs have a different structure than erlotinib, although, lapatinib like erlotinib is a quinazoline. Indeed the prior art does not support an anti-psoriatic effect of gefitinib.  On the contrary, there are a number of reports in the prior art showing effectiveness of erlotinib, lapatinib and cetuximab in treatment of psoriasis.  While there may be two negative reports (Salem and Mas-Vidal), there are far more positive reports (see rejection above and “Prior Art” section below). This includes reports where psoriasis was not only reduced but eliminated, even where the patient had suffered from psoriasis for decades (e.g., Overbeck et al. and Leprieur et al.). It is maintained that one of ordinary skill in the art would have reasonably expected erlotinib, including by injection, to have successfully treated psoriasis.


Allowable Subject Matter
Claims 85, 103-105, 118-120 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not teach treatment of psoriasis by topical administration to a subject of a composition comprising a therapeutically effective amount of erlotinib, or a pharmaceutically acceptable salt thereof, in a concentration of from about 3%-5% w/w or 5%-10% w/w. The specification in paragraph [0112] defines “about” to mean “an acceptable error range for a particular value”, for example up to 10%.  If 10% is taken as the error range, then the ranges in the claims would be from 2.7% to 11%w/w. 
In post-filing art, Lee et al. (JAMA Dermatol. (158)2:216-217, Feb. 2022) shows treatment of hereditary palmoplantar keratoderma with erlotinib applied topically as a 0.1% or 1.0% ointment daily (p. 216, col. 2).  This concentration is lower than that encompassed by the instant claims.
Post-filing reference Ngyuen et al. (Molecules, 27, 1070, 9 pages. https://doi.org/10.3390/molecules27031070, 2022) discusses topical formulations of erlotinib, with the only concentration used being 0.2% w/w erlotinib (e.g., p. 4/9, middle).
Applicant’s arguments directed to the topical dosage of non-quinazoline agents (tapinarof, tofactinib and apremilast, and tretinoin) to erlotinib (a quinazolinamine) as not being comparable is persuasive. In light of these are arguments and the paucity of support in the prior art for topical application of erlotinib (see Powell et al., Brit. J. Dermatol. 16:15, 2016, relied upon in the rejection set forth in the Office action of 2/18/22) combined with the post-filing teachings of Lee et al. and Nguyen et al. (supra) of topical erlotinib dosages falling below that of the instant claims as discussed immediately above, the previous rejection under 35 USC 103 as it relates to topical administration set forth in the instant claims is withdrawn.  Claims remain rejected under 35 USC 103 as obvious for injection of erlotinib in the recited dosage for treatment of psoriasis in the new rejection under 35 USC 103 set forth above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170202917 A1 teaches away from topical application of erlotinib by showing that skin rash caused by oral erlotinib treatment for cancer was reduced by topical application of epidermal growth factor (EGF) ointment ([0010]). It must be noted that this reference does not address psoriasis.
Applicant’s submission of Mas-Vidal et al. (Australasian J. Dermatol. 53:56-58, 2011, cited in the IDS filed 5/18/22) is a discussion of a patient treated i.v. with cetuximab for cancer who developed psoriasis as a direct result. Cessation of cetuximab resulted in disappearance of both acneiform eruptions and the psoriatic skin lesions (p. 56). It is noted that cetuximab is an anti-EGFR antibody and not a quinazolone. Further, there are many references (see below, for examples) that support the ability of cetuximab to treat psoriasis. 
Applicant’s second submission, Salem (BMJ Case Reports, 3 pages, doi:10.1136/bcr-2012-007792, 2013, cited in the IDS filed 5/18/22), is also a case report of a patient treated for cancer.  It appears that when lapatinib was used the patient’s psoriasis increased, decreasing only when the drug was stopped.  Lapatinib is a receptor tyrosine kinase inhibitor (TKI) that inhibits both EGFR and HER2.  Administration of the many chemotherapy agents used (sequentially) is referred to as “cycles”. It appears all chemotherapeutics were administered i.v. or orally, which are their routine routes of administration, absent evidence to the contrary. It is noted that lapatinib acts on both EGFR and HER2. This reference has results opposite to those of Wiezicka et al. discussed below.
The third submission by Applicant in the IDS filed 5/18/22 is Zorzou et al. (Acta. Dterm. Venereol, 84:308-336, 2004), which provides a case report of a patient treated for cancer with the gemcitabine and carboplatin for six courses, after which an oral EGFR TKI, ZD1839 (Iressa®, gefitinib), was added. The patient’s psoriasis worsened after ZD1839 was added, but improved when ZD1839 was stopped (p. 308, col. 2, third paragraph).  The author discusses the prior art implication for EGFR inhibitors being anti-psoriatic agents based on in vitro results (p. 208, col. 1, second paragraph). For example, that of EGFR TKI SU5271 inhibiting cell proliferation of psoriatic keratinocytes. Also, the beneficial effect of an anti-EGFR monoclonal antibody on cultured normal skin in growth factor-enriched culture medium, which shows abnormal histological features typical of psoriatic skin, was seen in the form of regression of psoriatic phenotype. Gefitinib is chemically unrelated to erlotinib, i.e., it is not a quinazolone.
Wiezicka et al. (Br. J. Dermatol. 155:213-214, 2006) describes the case history of a cancer patient with a 27-year history of psoriasis (p. 213, col. 2, first and second paragraphs). Previous topical treatments with calcipotriol and betamethasone has not cleared the psoriasis. He began treatment with oral lapatinib (see reference 1., and p. 213, col. 2, first paragraph) with progesterone, and after one month had complete remission of the psoriasis without any local treatment (p. 213, last paragraph). The role of EGFR in psoriasis is discussed, with the conclusion that, “Consistent with research reports, we believe that the effects of EGFR inhibitors deserve to be investigated in psoriasis as it may present a novel therapeutic approach.” (p. 214, col. 1, paragraphs 4, 5 and 7)  
Neyns et al. (Curr Oncol 2008; 15: 196-197, 2008, cited in the IDS filed 3/26/2000) teaches a cancer patient with chronic psoriasis treated with intravenous cetuximab that resulted in a significant reduction in psoriatic lesions (p. 196, col. 2, first and second full paragraphs).
Trivin et al. (Acta Oncol. 43(6): 592-593, 2004) report on a cancer patient with chronic psoriasis for 50 years who, when treated with weekly infusions of cetuximab, noted an improvement in psoriasis lesions after only week (p. 592, col. 1, third and fourth paragraphs), and complete regression during cetuximab treatment and lasting at least 6 months after cessation (p. 593, col. 2, first paragraph).
Kamaria et al. (Clin. Exp. Dermatol. 39:604-607, 2014, abstract only) report a cancer patient with severe psoriasis who has resolution of the psoriasis while on cetuximab therapy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 3, 2022